 

Exhibit 10.5

 

FOR ACCREDITED INVESTORS ONLY

 

THE SECURITIES ARE BEING OFFERED WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (“SECURITIES ACT”), IN RELIANCE UPON THE EXEMPTION FROM
REGISTRATION AFFORDED BY SECTION 4(2) OF THE SECURITIES ACT AND REGULATION D
PROMULGATED THEREUNDER. INVESTMENT IN THE SECURITIES INVOLVES A HIGH DEGREE OF
RISK, AND INVESTORS SHOULD NOT INVEST ANY FUNDS IN THIS OFFERING UNLESS THEY CAN
AFFORD TO LOSE THEIR ENTIRE INVESTMENT. IN MAKING AN INVESTMENT DECISION,
INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF THE TERMS OF THE OFFERING,
INCLUDING THE MERITS AND RISKS INVOLVED. THE SECURITIES OFFERED HEREBY ARE
SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED
OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE LAWS
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. PROSPECTIVE INVESTORS MUST
ACQUIRE THE SECURITIES FOR INVESTMENT, SOLELY FOR THEIR OWN ACCOUNT, AND WITHOUT
ANY VIEW TOWARD RESALE OR DISTRIBUTION. INVESTORS SHOULD BE AWARE THAT THEY WILL
BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE
PERIOD OF TIME.

 

SUBSCRIPTION AGREEMENT

 

February 8, 2013

 

Teletouch Communications, Inc.
5718 Airport Freeway

Fort Worth, Texas 76117

 

Ladies and Gentlemen:

 

1.   Subscription. I (sometimes referred to herein as the “Investor”) hereby
subscribe for and agree to purchase shares of common stock (the “Securities”) of
Teletouch Communications, Inc., a Delaware corporation (the "Company”) in the
amount set forth on the signature page hereto on the terms and conditions
described herein (the “Subscription Agreement”). The Securities are being issued
in connection with that certain Loan and Security Agreement by and among the
Company, DCP Teletouch, LLC and the other named parties thereto dated of even
date herewith (the “Loan Agreement”). Terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Loan Agreement. Subject
to the terms and conditions of this Agreement and those set forth in the Loan
Agreement as well as that certain Buyback Letter and Agreement Not to Short
Securities dated as of the date hereof, at closing, the Company will sell to the
Investor, and the Investor will purchase from the Company, the Securities upon
payment in full of the purchase price. The purchase and sale of the Securities
shall take place on or before February 8, 2013, as contemplated under the terms
of the Loan Agreement.

 

1

 

 

2.   Disclosure. Because this offering is limited to accredited investors as
defined in Section 2(15) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 501 promulgated thereunder, in reliance upon the
exemption contained in Section 4(2) of the Securities Act and applicable state
securities laws, the Securities are being sold without registration under the
Securities Act. I acknowledge that the Company’s Form 10-K for the year ended
May 31, 2012 and all filings made by the Company since such date pursuant to
Sections 139a) and 15(d) of the Securities Exchange Act of 1934, including risk
factors set forth therein (collectively, the “SEC Documents”) are publicly
available and that I have received all information and materials regarding the
Company that I have requested.

 

3.   Investor Representations and Warranties. I acknowledge, represent and
warrant to, and agree with, the Company as follows:

 

(a)          I am purchasing the Securities for my own account for investment
purposes and not with a view to or for sale in connection with the distribution
of the Securities, nor with any present intention of selling or otherwise
disposing of all or any part of the foregoing securities. I agree that I must
bear the entire economic risk of my investment for an indefinite period of time
because, among other reasons, the Securities have not been registered under the
Securities Act or under the securities laws of any state and, therefore, cannot
be resold, pledged, assigned or otherwise disposed of unless they are
subsequently registered under the Securities Act and under applicable securities
laws of certain states or an exemption from such registration is available.

 

(b)          I have been urged to seek independent advice from my professional
advisors relating to the suitability of an investment in the Company in view of
my overall financial needs and with respect to the legal and tax implications of
such investment.

 

(c)          I fully understand that the Securities are a speculative investment
which involves a high degree of risk of the loss of my entire investment. I
fully understand the nature of the risks involved in purchasing the Securities
and I am qualified by my knowledge and experience to evaluate investments of
this type. I have carefully considered the potential risks relating to the
Company and purchase of its securities. I have prior investment experience
(including investment in non-listed and non-registered securities), and have
evaluated the merits and risks of such an investment. My overall commitment to
investments which are not readily marketable is not disproportionate to my net
worth, and my investment in the securities offered hereunder will not cause such
overall commitment to become excessive. I, if an individual, have adequate means
of providing for his or her current needs and personal and family contingencies
and have no need for liquidity in his or her investment in the securities
hereunder. I am financially able to bear the economic risk of this investment,
including the ability to afford holding the securities for an indefinite period
or a complete loss of this investment. Both my advisors and I have had the
opportunity to ask questions of and receive answers from representatives of the
Company or persons acting on its behalf concerning the Company and the terms and
conditions of a proposed investment in the Company and my advisors and I have
also had the opportunity to obtain additional information necessary to verify
the accuracy of information furnished about the Company. Accordingly, I have
independently evaluated the risks of purchasing the Securities.

 

(d)          Except as set forth in Section 6 of this Agreement, I understand
that I will not be able to resell the Securities until all of the conditions
under Rule 144 have been satisfied.

 

(e)           I am an “accredited investor” as that term is defined in Rule 501
of Regulation D of the Securities Act. One or more of the categories set forth
in Exhibit D hereto correctly and in all respects describes me, and I have so
indicated by signing on the blank line or lines following a category on each
such Exhibit D which so describes it.

 

2

 

 

(f)           I understand that (i) the Securities have not been registered
under the Securities Act, or the securities laws of certain states in reliance
on specific exemptions from registration, (ii) no securities administrator of
any state or the federal government has recommended or endorsed this offering or
made any finding or determination relating to the fairness of an investment in
the Company and (iii) the Company is relying on my representations and
agreements for the purpose of determining whether this transaction meets the
requirements of the exemptions afforded by the Securities Act and certain state
securities laws.

 

(g)          If the Investor is a corporation, company, trust, employee benefit
plan, individual retirement account, Keogh Plan, or other tax-exempt entity, it
is authorized and qualified to become an Investor in the Company and the person
signing this Subscription Agreement on behalf of such entity has been duly
authorized by such entity to do so.

 

(h)          I acknowledge that the offer to sell the Securities was directly
communicated to me by the Company.

 

(i)           I hereby represent that all information provided by me in the
Questionnaire attached as Exhibit A hereto is true and accurate in all respects,
and I acknowledge that the Company will be relying on such information to its
possible detriment in deciding whether the Company can sell these securities to
me without giving rise to the loss of the exemption from registration under
applicable securities laws.

 

(j)           I hereby acknowledge and am aware that except for any rescission
rights that may be provided under applicable laws, I am not entitled to cancel,
terminate or revoke this subscription, and any agreements made in connection
herewith shall survive my death or disability.

 

(k)          I understand and agree that the certificates for the Securities
shall bear substantially the following legend until (i) the Securities shall
have been registered under the Securities Act and effectively disposed of in
accordance with a registration statement that has been declared effective or
(ii) in the opinion of counsel reasonable acceptable to the Company, the
Securities may be sold without registration under the Securities Act, as well as
any applicable “blue sky” or state securities laws:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

3

 

 

4.          Representations and Warranties of the Company. The Company hereby
represents and warrants to Investor as follows:

 

(a)          The Company has the full right, power and authority to enter into
this Agreement and to consummate the transaction described herein. When executed
by the Company, this Agreement shall have been duly and validly executed and
delivered by the Company and shall constitute the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights.

 

(b)          The Securities have been duly authorized for issuance pursuant to
this Agreement, and when issued pursuant to the terms and conditions of this
Agreement will be duly authorized, validly issued, fully paid and
non-assessable.

 

5.          Insider Trading Prohibition. Until the filing by the Company of a
current report on Form 8-K with the SEC describing, among other things, the
offering subject hereof, the undersigned hereby agrees to (i) refrain from (A)
engaging in any transactions with respect to the capital stock of the Company or
securities exercisable or convertible into or exchangeable for any shares of
capital stock of the Company, and (B) entering into any transaction which would
have the same effect, or entering into any swap, hedge or other arrangement that
transfers, in whole or in part, any of the economic consequences of ownership of
the capital stock of the Company .

 

6.          Severability. In the event any parts of this Subscription Agreement
are found to be void, the remaining provisions of this Subscription Agreement
shall nevertheless be binding with the same effect as though the void parts were
deleted.

 

7.          Choice of Law. This Subscription Agreement shall be governed by the
laws of the State of Delaware as applied to contracts entered into and to be
performed entirely within the State of Delaware.

 

8.          Counterparts. This Subscription Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Subscription Agreement may be by actual or facsimile signature.

 

9.          Benefit. This Subscription Agreement shall be binding upon and inure
to the benefit of the parties hereto.

 

10.        Notices and Addresses. Any party may send any notice, request,
demand, claim or other communication hereunder to the undersigned at the address
set forth on the signature page of this Agreement or to the Company at the
address set forth above using any means (including personal delivery, expedited
courier, messenger service, fax, ordinary mail or electronic mail), but no such
notice, request, demand, claim or other communication will be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any party may change the address to which notices, requests, demands,
claims and other communications hereunder are to be delivered by giving the
other parties written notice in the manner herein set forth.

 

4

 

 

11.         Entire Agreement. This Subscription Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior oral and written agreements between the parties hereto with
respect to the subject matter hereof. This Subscription Agreement may not be
changed, waived, discharged, or terminated orally but, rather, only by a
statement in writing signed by the party or parties against which enforcement or
the change, waiver, discharge or termination is sought.

 

12.         Section Headings. Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part, any of the terms or
provisions of this Subscription Agreement.

 

13.         Survival of Representations, Warranties and Agreements. The
representations, warranties and agreements contained herein shall survive the
delivery of, and the payment for, the Shares.

 

FOR RESIDENTS OF ALL STATES: IN MAKING AN INVESTMENT DECISION, INVESTORS MUST
RELY ON THEIR OWN EXAMINATION OF OUR COMPANY AND THE TERMS OF THE OFFERING
INCLUDING THE MERITS AND RISKS INVOLVED. THESE SECURITIES HAVE NOT BEEN
RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE
ACCURACY OR DETERMINED THE ADEQUACY OF THIS DOCUMENT. ANY REPRESENTATION TO THE
CONTRARY IS A CRIMINAL OFFENSE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT, AND APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE ABLE TO
WITHSTAND A TOTAL LOSS OF THEIR INVESTMENT.

 

NOTICE TO FLORIDA RESIDENTS: THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT, OR THE FLORIDA SECURITIES ACT, BY REASON OF SPECIFIC EXEMPTIONS
THEREUNDER RELATING TO THE LIMITED AVAILABILITY OF THE OFFERING. WHEN SALES ARE
MADE TO FIVE OR MORE PERSONS IN FLORIDA, ANY SALE IN FLORIDA MADE PURSUANT TO
THE FLORIDA SECURITIES AND INVESTOR PROTECTION ACT SECTION 517.061(11) IS
VOIDABLE BY THE PURCHASER IN SUCH SALE EITHER WITHIN 3 DAYS AFTER THE FIRST
TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE ISSUER, AN AGENT OF THE
ISSUER, OR AN ESCROW AGENT OR WITHIN 3 DAYS AFTER THE AVAILABILITY OF THAT
PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER OCCURS LATER. THE
AVAILABILITY OF THE PRIVILEGE TO VOID SALES PURSUANT TO SECTION 517.061(11) IS
HEREBY COMMUNICATED TO EACH FLORIDA OFFEREE. EACH PERSON IS ENTITLED TO EXERCISE
THE PRIVILEGE TO VOID SALES GRANTED BY SECTION 517.061(11)(A)(5) AND ANY PERSON
WHO WISHES TO EXERCISE SUCH RIGHT MUST, WITHIN THREE DAYS AFTER THE TENDER OF
THE PURCHASE PRICE TO THE ISSUER, AN AGENT OF THE ISSUER (INCLUDING ANY DEALER
ON BEHALF OF THE COMPANY OR ANY SALES PERSON OF SUCH DEALER) OR AN ESCROW AGENT,
CAUSE A WRITTEN NOTICE OR TELEGRAM TO BE SENT TO THE COMPANY AT THE ADDRESS
PROVIDED IN THE MEMORANDUM—SUCH LETTER OR TELEGRAM MUST BE SENT AND, IF
POSTMARKED, POSTMARKED ON OR PRIOR TO THE END OF THE AFOREMENTIONED THIRD DAY.
IF A PERSON IS SENDING A LETTER IT IS PRUDENT TO SEND SUCH LETTER BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO ASSURE THAT IT IS RECEIVED AND ALSO TO
EVIDENCE THE DATE IT WAS MAILED. PERSONS WHO MAKE THIS REQUEST ORALLY MUST ASK
FOR WRITTEN CONFIRMATION THAT THIS REQUEST HAS BEEN RECEIVED.

 

5

 

 

NASAA UNIFORM LEGEND: IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON
THEIR OWN EXAMINATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING
THE MERITS AND RISKS INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY
FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE
FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY
OF THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.

 

NOTICE TO FOREIGN INVESTORS: IF YOU LIVE OUTSIDE THE UNITED STATES, IT IS YOUR
RESPONSIBILITY TO FULLY OBSERVE THE LAWS OF ANY RELEVANT TERRITORY OR
JURISDICTION OUTSIDE THE UNITED STATES IN CONNECTION WITH ANY PURCHASE,
INCLUDING OBTAINING REQUIRED GOVERNMENTAL OR OTHER CONSENTS OR OBSERVING ANY
OTHER REQUIRED LEGAL OR OTHER FORMALITIES.

 

6

 

 

Number of Shares Being Purchased at $ 0.377 per share: 530,398

 

Manner in Which Title is to be Held. (check one)

 

¨ Individual Ownership

¨ Community Property

¨ Joint Tenant with Right of Survivorship (both parties must sign)

¨ Partnership

¨ Tenants in common (both parties must sign)

x Corporation or Limited Liability Company

¨ Trust

¨ IRA or Keough

¨ Other (please indicate)

 

    Dated:  February 8, 2013       INDIVIDUAL INVESTORS   ENTITY INVESTORS      
    Name of entity, if any DCP TELETOUCH, LLC Signature (Individual)         By:
/s/ Gary Katz       *Signature     Its Authorized Representative Signature
(Joint)     Title (all record holders must sign)               /s/ Gary Katz
Name(s) Typed or Printed   Name Typed or Printed       Address to Which
Correspondence   Address to Which Correspondence Should be Directed   Should be
Directed     One Barker Ave., Suite 260     White Plains, NY 10601-1517 City,
State and Zip Code   City, State and Zip Code     61-16697-92 Tax Identification
or   Tax Identification or Social Security Number   Social Security Number

 

*If the Shares are being subscribed for by any entity, the Certificate of
Signatory on the next page must also be completed

 

The foregoing subscription is accepted and the Company hereby agrees to be bound
by its terms.

 

    Teletouch Communications, Inc.       Dated:  February 8, 2013   By: /s/
Thomas A. Hyde, Jr.       Thomas A. Hyde, Jr., President & COO

 

7

 

 

CERTIFICATE OF SIGNATORY

 

(To be completed if Shares are being subscribed for by an entity)

 

I, Gary Katz                      , the Secretary

        (name of signatory)               (title)

 

Of DCP Teletouch Lender, LLC Entity"), a _______________________________

(name of entity)                                          (type of entity)

 

hereby certify that I am empowered and duly authorized by the Entity to execute
the Subscription Agreement and to purchase the Shares, and certify further that
the Subscription Agreement has been duly and validly executed on behalf of the
Entity and constitutes a legal and binding obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this 8th day of February, 2013.

 

  /s/          Gary Katz   (Signature)

 

8

 

